DETAILED ACTION
Claims 1, 4-7 and 10-15 are pending.
The office acknowledges the following papers:
Claims and remarks filed on 10/29/2021.
  
New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Soundararajan et al. (U.S. 2018/0173533), in view of Tago et al. (U.S. 2002/0199091), in view of Roy et al. (U.S. 2019/0243684).
As per claim 1:
Soundararajan disclosed a data processing apparatus comprising:
global-history prediction circuitry to provide a prediction of an outcome of a given control flow instruction based on a result of execution of one or more previous control flow instructions (Soundararajan: Figures 2-3 elements 223 and 340, paragraphs 50, 52, 
correction circuitry to store a corrected prediction of the global-history prediction circuitry in respect of the given control flow instruction (Soundararajan: Figures 3A and 3C elements 325, 382, and 390, paragraphs 53, 73, and 76-77)(The empirical bias capture circuit (i.e. correction circuitry) stores a set of resolved branch directions that represents an empirical bias direction (i.e. corrected prediction). The retirement count is compared with the window size to generate the empirical bias direction. The empirical bias direction is indirectly stored via the shift register and retirement count. The empirical bias direction is directly stored temporarily on the output bus from the comparator.); and 
detection circuitry to determine whether the given control flow instruction is statistically biased (Soundararajan: Figures 3A and 3C elements 325, paragraphs 76-77)(The empirical bias capture circuit detects branches that are statistically biased based on the branch taken counter value.) and in response to a determination that the given control flow instruction is statistically biased, to store the corrected prediction in the cache circuitry in association with the given control flow instruction (Soundararajan: Figures 3A and 3C elements 310 and 325, paragraphs 69 and 76-77)(The empirical bias capture circuit detects branches that are statistically biased based on the branch taken counter value. The bias fraction and direction are stored in the branch bias table (i.e. cache circuitry).), wherein the cache circuitry is separate from the correction circuitry and stores the corrected prediction in respect of the given control flow instruction and an indication of whether the corrected prediction should be used (Soundararajan: Figure 3A element 310, paragraph 69)(The branch bias table (i.e. cache circuitry) stores the 
the corrected prediction is provided in response to the control flow instruction without the correction circuitry being activated (Soundararajan: Figure 3A elements 305, 308, and 325, paragraph 66, 68-69)(The branch bias table (i.e. cache) outputs the calculated empirical bias direction (EBD) of branch instructions on index hits or fully-associative hits. The branch bias table outputs the EBD (i.e. corrected prediction) without the use or activation of the empirical bias capture circuit (i.e. correction circuitry). The empirical bias capture circuit is only used/activated for the branch instruction post-execution for capturing the resolved branch direction.).
Soundararajan failed to teach wherein a statistically biased control flow instruction is a control flow instruction performed in at least partial dependence on a random variable, wherein the cache circuitry comprises at least one of: branch target prediction circuitry to store a prediction of a target of the given control flow instruction when the given control flow instruction is taken, in association with the corrected prediction and the indication of whether the corrected prediction should be used, and an instruction cache to store the given control flow instruction in encoded form, in association with the corrected prediction and the indication of whether the corrected prediction should be used.
However, Tago combined with Soundararajan disclosed wherein the cache circuitry comprises at least one of:
branch target prediction circuitry to store a prediction of a target of the 
an instruction cache to store the given control flow instruction in encoded form, in association with the corrected prediction and the indication of whether the corrected prediction should be used.
The advantage of using a branch target buffer is that previous branch target addresses can be stored for future prefetching, which increases performance. Thus, it would have been obvious to one of ordinary skill in the art at the time of the earliest effective filing date to implement a BTB within Soundararajan for the advantage of prefetching branch target address instructions.
Soundararajan and Tago failed to teach wherein a statistically biased control flow instruction is a control flow instruction performed in at least partial dependence on a random variable.
However, Roy combined with Soundararajan and Tago wherein a statistically 
The advantage of allowing branch instructions to be dependent upon memory variable is that it allows programmers more flexibility in how branching and if statements can be coded. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement branch instructions with memory variable dependencies for the above advantage.
As per claim 4:
Soundararajan, Tago, and Roy disclosed a data processing apparatus according to claim 1, wherein 
the correction circuitry comprises bimodal prediction circuitry to provide the corrected prediction (Soundararajan: Figures 3A and 3C elements 325, 380-386, and 390)(The broadest reasonable interpretation of a bimodal predictor is an index predictor with branch counters indicating recent branch history. The empirical bias capture circuit (i.e. correction circuitry) includes a branch taken counter and a not-taken count value based on the taken counter. The use of the branch taken counter in the capture circuit reads upon a bimodal predictor.); and
the corrected prediction is based on previous results of executing the given control flow instruction (Soundararajan: Figures 3A and 3C elements 325 and 390, paragraphs 
As per claim 5:
Soundararajan, Tago, and Roy disclosed a data processing apparatus according to claim 4, wherein 
the bimodal prediction circuitry comprises a taken table and an untaken table  (Soundararajan: Figures 3A and 3C elements 325, 380-386, and 390)(The broadest reasonable interpretation of a bimodal predictor is an index predictor with branch counters indicating recent branch history. The empirical bias capture circuit (i.e. correction circuitry) includes a branch taken counter and a not-taken count value based on the taken counter. The use of the branch taken counter in the capture circuit reads upon a bimodal predictor. The set of counters with values providing a taken EBD reads upon the taken table and the set of counters with values providing a not-taken EBD reads upon the not-taken table.);
the taken table comprises corrected predictions in respect of control flow instructions that are predicted taken by the global-history prediction circuitry (Soundararajan: Figures 3A and 3C elements 325, 380-386, and 390)(The set of counters with values providing a taken EBD reads upon the taken table. It would have been obvious to one of ordinary skill in the art that a set of counters with taken EBD values also are predicted to be taken by the baseline predictor.); and 
the untaken table comprises corrected predictions in respect of control flow instructions that are predicted untaken by the global-history prediction circuitry 
As per claim 6:
Soundararajan, Tago, and Roy disclosed a data processing apparatus according to claim 5, wherein the detection circuitry is adapted to determine that the given control flow instruction is statistically biased in response to the corrected prediction in both the taken table and the untaken table being equal in respect of the given control flow instruction (Soundararajan: Figures 3A and 3C elements 325, paragraphs 76-77 and 85)(The empirical bias capture circuit detects branches that are statistically biased based on the branch taken counter value. It would have been obvious to one of ordinary skill in the art that a given branch can have a branch taken counter value that indicates an equal number of taken and not-taken branches in a sliding execution window. Thus, it would have been obvious to one of ordinary skill in the art that such a scenario occurs. In this scenario, the branch is statistically biased as half taken and half not-taken.).
As per claim 7:
Soundararajan, Tago, and Roy disclosed a data processing apparatus according to claim 1, wherein the corrected prediction comprises a 1-bit value to indicate whether the given control flow instruction should be taken (Soundararajan: Figure 3A elements 302 and 310, paragraphs 69 and 76)(The empirical bias direction field is set to one or zero based on the direction to be taken.).
As per claim 10:

As per claim 11:
Soundararajan, Tago, and Roy disclosed a data processing apparatus according to claim 1, comprising:
update circuitry to update the corrected prediction in response to the prediction of the global-history prediction circuitry being updated (Soundararajan: Figures 3C and 5 elements 362, 380, 386, 505, and 540, paragraphs 66, 76, 82, 87, and 89)(Upon retirement of a branch instruction, the baseline predictor and the empirical bias capture circuit are updated.).
As per claim 13:
Soundararajan, Tago, and Roy disclosed a data processing apparatus according to claim 1, wherein the cache circuitry comprises a validity flag to indicate whether the corrected prediction should be used in place of the prediction (Soundararajan: Figure 3A elements 310, 330, and 332, paragraphs 68-69 and 75)(The comparator output (i.e. validity flag) indicates if the empirical bias direction (i.e. corrected prediction) should be used over the baseline branch prediction value. It would have been obvious to one of 
As per claim 14:
Claim 14 essentially recites the same limitations of claim 1. Therefore, claim 14 is rejected for the same reasons as claim 1.
As per claim 15:
Claim 15 essentially recites the same limitations of claim 1. Therefore, claim 15 is rejected for the same reasons as claim 1.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Soundararajan et al. (U.S. 2018/0173533), in view of Tago et al. (U.S. 2002/0199091), in view of Roy et al. (U.S. 2019/0243684), further in view of Official Notice.
As per claim 12:
Soundararajan, Tago, and Roy disclosed a data processing apparatus according to claim 1, wherein the global-history prediction circuitry comprises TAGE prediction circuitry (Soundararajan: Figures 2-3 elements 223 and 340, paragraphs 50, 52, 63, and 66)(The baseline branch predictor is a global branch predictor in an embodiment. Official notice is given that baseline predictors in hybrid branch predictor systems can be implemented as a global TAGE predictor for the advantage of increased branch prediction accuracy. Thus, it would have been obvious to one of ordinary skill in the art to .

Response to Arguments
The arguments presented by Applicant in the response, received on 10/29/2021 are partially considered persuasive.
Applicant argues for claim 1:
“The empirical bias fraction and direction capture circuit 325, described in paragraph [0076], "capture[s] the empirical bias fraction and the empirical bias direction for the N most recent instances of a given branch instruction, where N represents the size of the sliding window." In this way, capture circuit 325 can record the bias of the instruction over the most recent N instances. 
However, the empirical bias fraction and direction capture circuit 325 does not "determine whether the given control flow instruction is statistically biased," as claimed, where a statistically biased control flow instruction is one "performed in at least partial dependence on a random variable." Consider an example where a control flow instruction is "taken" 70% of the time. That control flow instruction may, or may not, be statistically biased. Consider a control flow instruction taking the form: 

X = rand() % 10 
If ( X > 6) goto label1
….

The outcome of the "IF" control flow instruction depends on the value of the random variable X, and the control flow instruction is therefore statistically biased, with the outcome biased in this example 70% towards "not taken." This outcome is different, however, from a biased instruction that simply happens to be taken 70% of the time because the "IF" control flow instruction above is at least partly dependent on a random variable.”  

This argument is found to be persuasive for the following reason. The examiner agrees that Soundararajan failed to teach the newly claimed limitation regarding “at least partially dependent on a random variable.” However, a new rejection has been given due to the amendment.
Applicant argues for claim 1:


This argument is not found to be persuasive for the following reason. The applicant is correct that branch bias information is stored for all branch instructions. However, this information is stored in response to branch instruction execution and calculating the statistical biases of branch execution outcomes. The combination allows for branch instructions to be dependent upon random memory variables. Normal decoding of branch instructions can detect such branch instruction types. Thus, storing the calculating bias fraction/direction data for such branches occurs in response to detecting such branches. 
Applicant argues for claim 1:
“As explained at page 3 lines 5-16 of the specification, global history predictors perform poorly for statistically biased control flow instructions. To overcome this, the specification explains that corrected predictions are provided for control flow instructions that are identified as statistically biased. However, it may not be necessary to use the correction circuitry for other instructions where the correction circuitry would likely simply affirm what is predicted by the global-history prediction circuitry. So to reduce energy wastage, the claimed detection circuitry is provided to identify statistically biased control flow instructions, and corrected predictions are stored for those instructions. This approach is not disclosed or suggested by Soundararajan and Tago.”  

This argument is found to be persuasive for the following reason. The examiner agrees that the combination of Soundararajan and Song takes a different approach to 
The examiner notes that amending the claims in a way such that only statistically biased branches partially dependent upon random variables are stored in the cache circuitry would overcome the combination. This is due to the fact that the combination stores all branch outcomes in the empirical bias capture circuit to detect and record statistical biases of executed branch instructions. 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183